DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  an apostrophe after “contact” in line 3 is believed to be a typo error and should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over GERLACH et al. (WO 2016/045935 A1) (08/21/20 IDS) (an .
Regarding claim 1, GERLACH discloses a vertical cavity surface emitting laser (FIG. 9, [0063]) comprising: 
a first electrical contact (405, FIG. 9, [0063]); 
a second electrical contact (435, FIG. 9, [0063]); and 
an optical resonator (FIG. 9), the optical resonator comprising: 
a first distributed Bragg reflector (415, FIG. 9, [0063]); 
an active layer (420, FIG. 9, [0063]); 
a distributed heterojunction bipolar phototransistor (425, FIG. 9, [0063]); and 
a second distributed Bragg reflector (430, FIG. 9, [0063]); 
wherein the distributed heterojunction bipolar phototransistor comprises a collector layer, a light sensitive layer, a base layer, and an emitter layer ([0005]), 
wherein the distributed heterojunction bipolar phototransistor is arranged such that there is an optical coupling between the active layer and the distributed heterojunction bipolar phototransistor for providing an active carrier confinement by means of the distributed heterojunction bipolar phototransistor ([0005]). 
GERLACH does not disclose an optical guiding structure,
wherein the optical guiding structure is arranged to guide an optical mode within the optical resonator of the vertical cavity surface emitting laser during operation of the vertical cavity surface emitting laser, 

wherein the optical guiding structure is arranged outside a layer sequence between the first electrical contact and the second electrical contact in the vertical direction of the vertical cavity surface emitting laser, and 
wherein the optical guiding structure comprises an oxide aperture, which is arranged in the second distributed Bragg reflector.
Kim discloses a vertical cavity surface emitting laser (100, FIG. 2, [0033]) comprising: 
a first electrical contact (114, FIG. 2, [0034]); 
a second electrical contact (170, FIG. 2, [0037]); and 
an optical resonator (FIG. 2), the optical resonator comprising: 
a first distributed Bragg reflector (160, FIG. 2, [0034]); 
an active layer (120, FIG. 2, [0035]); 
a second distributed Bragg reflector (140 including a first level 150 and a second level 162, FIG. 2, [0037]); and 
an optical guiding structure (165 formed on the second level 162, FIG. 2),
wherein the optical guiding structure is arranged to guide an optical mode within the optical resonator of the vertical cavity surface emitting laser during operation of the vertical cavity surface emitting laser (“The second level 162 may include an oxide structure 165 that forms a light aperture,” [0037]), 

wherein the optical guiding structure is arranged outside a layer sequence between the first electrical contact and the second electrical contact in the vertical direction of the vertical cavity surface emitting laser (165 is formed within 162 above 170 so it is outside of a layer sequence between 114/170, FIG. 2), and 
wherein the optical guiding structure comprises an oxide aperture (165 forms an oxide aperture in a center of 162, FIG. 2, [0037]), which is arranged in the second distributed Bragg reflector.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second distributed Bragg reflector of GERLACH with the optical guide structure comprising the oxide aperture as taught by Kim in order to obtain desired lower order output modes through the oxide aperture and filter unwanted higher order output modes by the highly reflective oxidized structure.
Regarding claim 7, GERLACH, as modified, discloses a size of the optical guiding structure is smaller than an aperture of at least one of the first electrical contact or the second electrical contact (a size of the oxide aperture formed by 165 is smaller than a size of an aperture formed by 170, FIG. 2 of Kim).
Regarding claim 8, GERLACH, as modified, discloses the optical guiding structure has a different refractive index than at least one of the first distributed Bragg 
Regarding claim 12, GERLACH, as modified, discloses an optical sensor (the limitation in the preamble is considered intended use, see MPEP 2111.02 II, and the VCSEL as taught by GERLACH and Kim is capable of being used as an optical sensor) comprising the vertical cavity surface emitting laser according to claim 1.
Regarding claim 13, GERLACH, as modified, discloses a mobile communication device (the limitation in the preamble is considered intended use, see MPEP 2111.02 II, and the VCSEL as taught by GERLACH and Kim is capable of being used as a mobile communication device comprising at least one optical sensor), the mobile communication device comprising at least one optical sensor comprising the vertical cavity surface emitting laser according to claim 1.
Regarding claim 14, same rejection as applied to claim 1 is maintained since the method claim 14 contains substantially the same limitations as the product claim 1. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over GERLACH et al. and Kim as applied to claim 1 above, and further in view of Chirovsky et al. (US PG Pub 2004/0058467 A1).
Regarding claim 9, the combination has disclosed the VCSEL outlined in the rejection to claim 1 above except a current spreading layer, which is directly attached to the first electrical contact or the second electrical contact. Chirovsky discloses a similar VCSEL (FIG. 8, [0014]) comprising a current spreading layer (550, FIG. 8, [0050]), .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over GERLACH et al., Kim, and Chirovsky et al. as applied to claim 9 above, and further in view of Naone et al. (US PG Pub 2002/0150135 A1).
Regarding claim 10, the combination has disclosed the VCSEL outlined in the rejection to claim 9 above except the current spreading layer is arranged in a node of a standing wave pattern during operation of the vertical cavity surface emitting laser. Naone discloses “Referring to FIG. 3, in the described exemplary embodiment, the oxide aperture and the heavily doped p-type current spreading layer are positioned at a node 154 in the standing wave intensity pattern of the VCSEL structure to reduce the loss associated with the heavily doped regions and to reduce the effective index step seen by the optical mode.” ([0064]) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the current spreading layer of the combination with arranging in a node of a standing wave pattern as taught by Naone in order to reduce the loss associated with the heavily .
Allowable Subject Matter
Claims 2-6, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YUANDA ZHANG/Primary Examiner, Art Unit 2828